         Case
          Case:
              4:16-cv-00050-YGR
                18-16540, 05/01/2019,
                                  Document
                                      ID: 11283754,
                                             614 Filed
                                                    DktEntry:
                                                       05/01/19
                                                              17, Page
                                                                  Page 11 of
                                                                          of 11
                                                                                 FILED
                      UNITED STATES COURT OF APPEALS                             MAY 1 2019

                                                                           MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 JAMAL RASHID TRULOVE,                             No.   18-16540

                Plaintiff-Appellee,                D.C. No. 4:16-cv-00050-YGR
                                                   Northern District of California,
  v.                                               Oakland

 MAUREEN D’AMICO; et al.,
                                                   ORDER
                Defendants-Appellants.


        Pursuant to the court’s April 11, 2019 order, this appeal is deemed dismissed

voluntarily. Fed. R. App. P. 42(b).

        A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT


                                               By: Roxane G. Ashe
                                               Circuit Mediator


rga/mediation
